Exhibit 10.2

NOTE

 

$75,000,000.00    October 28, 2013

FOR VALUE RECEIVED, STRATEGIC STORAGE OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, SSTI 4105 GEORGE BUSBEE PKWY, LLC, a Delaware limited
liability company, SSTI 52 ANDREW BAILEY RD, LLC, a Delaware limited liability
company, SSTI 2801 NORTH BERKELEY LAKE RD, LLC, a Delaware limited liability
company, SSTI 3357 BRECKINRIDGE BLVD, LLC, a Delaware limited liability company,
SSTI 1790 PEACHTREE INDUSTRIAL BLVD, LLC, a Delaware limited liability company,
SSTI 1897 WEST OAK PKWY, LLC, a Delaware limited liability company, SSTI 3720
TRAMORE POINTE PKWY, LLC, a Delaware limited liability company, SSTI 6780
ROSWELL RD, LLC, a Delaware limited liability company, SSTI 2340 COBB PKWY SE,
LLC, a Delaware limited liability company, SSTI 790 MONUMENT RD, LLC, a Delaware
limited liability company, SSTI 3564 LAWRENCEVILLE HWY, LLC, a Delaware limited
liability company, SSTI 5550 TIMUQUANA RD, LLC, a Delaware limited liability
company, SSTI 1864 ROUTE 9, LLC, a Delaware limited liability company, SSTI 2727
MISSOURI AVE, LLC, a Delaware limited liability company, SSTI 4761 GULF BREEZE
PKWY, LLC, a Delaware limited liability company, SSTI 6047 WOODROW BEAN DR, LLC,
a Delaware limited liability company, SSTI 8850 RIVERS AVE, LLC, a Delaware
limited liability company, SSTI 4245 CARMICHAEL RD, LLC, a Delaware limited
liability company, SSTI 19668-B HWY 11 E, LLC, a Delaware limited liability
company, SSTI 735 EBENEZER RD, LLC, a Delaware limited liability company, and
SSTI 1540 LOVELL RD, LLC, a Delaware limited liability company (collectively,
the “Maker”) jointly and severally promise to pay without offset or counterclaim
to the order of KEYBANK, NATIONAL ASSOCIATION, (“Payee”), the principal amount
equal to the lesser of (x) SEVENTY-FIVE MILLION AND 00/100 DOLLARS
($75,000,000.00) or (y) the outstanding amount advanced by Payee as a Loan (or
Loans) under the Credit Agreement (as hereinafter defined), payable in
accordance with the terms of the Credit Agreement.

Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated of even
date herewith, among Maker, the Lenders named therein, and KeyBank, National
Association, as Administrative Agent for itself and the Lenders (as hereafter
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Amounts paid and prepaid may be reborrowed as provided in the Credit Agreement.
No Lender shall have any obligation to make a Loan to the extent such Loan would
cause the sum of the total Revolving Credit Exposures to exceed the Maximum Loan
Available Amount.

This Note is subject to (a) mandatory prepayment and (b) prepayment at the
option of the Maker, as provided in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.

 

STRATEGIC STORAGE OPERATING

PARTNERSHIP, L.P., a Delaware limited

partnership

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its General

Partner

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 52 ANDREW BAILEY RD, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 3357 BRECKINRIDGE BLVD, LLC, a

Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 1897 WEST OAK PKWY, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer



--------------------------------------------------------------------------------

SSTI 6780 ROSWELL RD, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 790 MONUMENT RD, LLC

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 5550 TIMUQUANA RD, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 4150 GEORGE BUSBEE PKWY, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 2801 NORTH BERKELEY LAKE RD., LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer



--------------------------------------------------------------------------------

SSTI 1790 PEACHTREE INDUSTRIAL BLVD,

LLC, a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 3720 TRAMORE POINTE PKWY, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 2340 COBB PKWY SE, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 3564 LAWRENCEVILLE HWY, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 1864 ROUTE 9, LLC, a Delaware limited

liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer



--------------------------------------------------------------------------------

SSTI 4761 GULF BREEZE PKWY, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 2727 MISSOURI AVE, LLC, a Delaware

limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 6047 WOODROW BEAN DR, LLC,

a Delaware limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 8850 RIVERS AVE, LLC, a Delaware limited

liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 4245 CARMICHAEL RD, LLC, a Delaware

limited liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer



--------------------------------------------------------------------------------

SSTI 19668-B HWY 11 E, LLC, a Delaware limited

liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 735 EBENEZER RD, LLC, a Delaware limited

liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer

 

SSTI 1540 LOVELL RD, LLC, a Delaware limited

liability company

By:

 

Strategic Storage Trust, Inc.,

a Maryland corporation, its Manager

  By:   /s/ Michael S. McClure   Name:   Michael S. McClure   Title:   Chief
Financial Officer